Citation Nr: 0213092	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  96-37 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to an evaluation in excess of 10 percent for a 
right great toe disability.

(The matter of entitlement to an evaluation in excess of 10 
percent for bilateral palmar warts will be the subject of a 
future decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1976 to 
January 1983.  This matter comes to the Board of Veterans' 
Appeals (Board) from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Los Angeles Regional 
Office (RO), which declined, in pertinent part, the veteran's 
application for an evaluation in excess of 10 percent for his 
right great to disability.


FINDING OF FACT

The veteran's right great toe disability is manifested by no 
more than moderate symptomatology and pain.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for a right great toe disability have not been met.  38 
U.S.C. §§ 1155, 5107 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5283 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C. § 5103A (2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  
Further, he and his representative have been notified of the 
evidence needed to establish the benefit sought, and he has 
been advised regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).  Consequently, the Board concludes that VA's statutory 
duty to assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possible, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.

Factual Background 

By May 1983 decision, the RO granted, in pertinent part, 
service connection for a fracture of the right great toe and 
assigned it a noncompensable evaluation.

On April 1988 VA medical examination, the veteran complained 
of right great toe pain with ambulation.  The examiner noted 
a callosity over the right first metatarsal head.  

By April 1988 rating decision, the RO denied the veteran's 
application for increased (compensable) rating for his 
service-connected right great toe disability.

In a September 1989 hearing at the RO the veteran testified 
that special shoes provided by VA did not alleviate his right 
great toe pain.  The pain was constant, he stated, and he 
could not walk too far before starting to feel pain.  He 
testified that he used analgesics to relieve the pain.  Also, 
he stated that the pain moved up to his right shin.  

By October 1989 rating decision, the RO granted an increased 
rating of 10 percent for his right great toe disability.

On January 1996 VA medical examination, the veteran 
complained of difficult ambulation and of recurrent right 
great toe pain.  On objective examination, the examiner noted 
a slightly valgus deformity of the right great toe with 
tenderness on the plantar surface at the base of the first 
metatarsal.  There was no evidence of cellulitis or 
arthritis.  The pertinent diagnosis was history of right 
great toe fracture requiring use of a cane for stability and 
occasional analgesics.  

By February 1996 rating decision, the RO denied an increased 
rating for the veteran's right great toe disability.

In April 1996, he testified at a personal hearing at the RO 
that he felt right great toe pain when walking and bending.  
He indicated that he received inserts for his shoes that were 
ineffective.  He also testified that he experienced right 
great toe numbness.  He stated that he gave up sports and 
coaching in 1992 due to the pain.  

In November 1996, he testified at a RO hearing that he used a 
cane and moved slowly as a result.  He stated that he used 
analgesics for right great toe pain and that he also used 
shoe inserts.  He indicated that right great toe pain 
increased as the day progressed, and that he often had to 
elevate the right foot in the morning in order to alleviate 
pain.  He stated that he tried to minimize walking in order 
to avoid pain.  

On January 1998 VA medical examination, the veteran reported 
a right great toe injury while in service.  He complained of 
continuous right great toe pain and stated that he had 
particular pain when placing weight on it or when reaching 
for objects while standing on his tiptoes.  He stated that he 
had been using a cane for stability during the prior five 
years.  He also reported that, during service, warts were 
removed from his hands and the procedure was repeated in 
1997.  On objective examination, there was acute pain on 
flexion of the right great toe.  There were large calluses on 
the lateral aspect of the right heel.  His gait was steady 
with a slight antalgic component.  He ambulated with a cane 
due to great right toe pain.  As to the skin, there was a 
wart over the right forearm and at the base of the right 
middle finger on the palmar aspect of the fourth proximal 
interphalangeal joint of the right hand.  There were numerous 
small palmer warts of the hands, bilaterally.  The examiner 
diagnosed status post historical fracture of the right 
sesamoid bone with very minimal osteoarthritis of the right 
metatarso-phalangeal (MPT) joint and verruca vulgaris 
involving the palmer aspect of both hands.  The examiner 
opined that the degree of right great toe pain expressed by 
the veteran was out of keeping with the minimal severity of 
the physical and radiographic findings.  

On June 2001 VA medical examination, the veteran complained 
of pain in the great right toe since service, particularly on 
walking and tiptoeing.  He tended to walk on his heels due to 
the pain.  Ankle and shin pain developed during the six 
previous years.  Right great toe symptomatology included 
throbbing and shooting pain.  On objective examination, there 
was no swelling or effusion, but there was mild hallux valgus 
of that toe.  There were marked calluses at the right lateral 
heel.  The veteran was unable to tiptoe on the right foot due 
to right great toe pain.  There was pain on right ankle range 
of motion.  The examiner indicated that on April 2001 X-ray 
study, there was no fracture or dislocation, but there was 
mild right hallux valgus.  Joint spaces were preserved.  The 
examiner diagnosed status post fracture of the right great 
toe with significant residual symptoms.

Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C. § 1155 (2002); 38 C.F.R. § 4.1 (2001).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2001), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(2001).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2001).

Pyramiding, that is rating the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14.  It is possible 
for a veteran to have separate and distinct manifestations 
from the same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlaps the symptomatology of 
the other condition.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2001).

The provisions of 38 C.F.R. § 4.27 (2001) provide that 
unlisted disabilities requiring rating by analogy will be 
coded with the first two numbers of the schedule provisions 
for the most closely related body part and "99."  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  However, the 
assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  Butts v. Brown, 
5 Vet. App. 532 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Tedeschi v. Brown, 7 
Vet. App. 411 (1995).  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2001).  The provisions of 38 C.F.R. § 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  Id.  
Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.  

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Gilbert v. Derwinski, 1 
Vet. App.49 (1990).  

Analysis

The veteran's right great toe disability is currently rated 
10 percent disabling under Code 5283, pertaining to the 
malunion of or nonunion of the tarsal or metatarsal bones.  
38 C.F.R. § 4.71a (2001).

A 10 percent evaluation is assigned for unilateral hallux 
valgus when there has been resection of the metatarsal head 
or when it is severe, if equivalent to amputation of the 
great toe.  Code 5280 (2001).  Hallux rigidus, unilateral, 
severe, is to be rated as hallux valgus, severe.  38 C.F.R. § 
4.71a, Code 5281 (2001).  

Under Code 5283, moderate malunion or nonunion of tarsal or 
metatarsal bones warrants a 10 percent evaluation; moderately 
severe malunion or nonunion of tarsal or metatarsal bones 
warrants a 20 percent evaluation; and severe malunion or 
nonunion of tarsal or metatarsal bones warrants a 30 percent 
evaluation.  Id.  Under Code 5284, moderate residuals of a 
foot injury warrant a 10 percent evaluation; moderately 
severe residuals warrant a 20 percent evaluation; and severe 
residuals warrant a 30 percent evaluation.  Id.

An evaluation in excess of 10 percent for the service-
connected residuals of a right great toe injury is not 
warranted under Code 5283.  Under that code, the veteran's 
symptoms do not approximate moderately severe malunion or 
nonunion of the metatarsal bones to warrant a 20 percent 
rating.  The veteran has consistently complained of right 
great toe pain; however, no medical professional has stated 
that the tarsal or metatarsal bones have malunion or 
nonunion, and the veteran's level of disability was never 
characterized as moderately severe by any of the numerous 
medical professionals who evaluated his disability.  Indeed, 
on January 1998 VA medical examination, the examiner 
indicated that the veteran's complaints of right great toe 
pain appeared exaggerated in light of actual physical and 
radiographic findings.  Thus, again, a 20 percent rating 
under Code 5283 is not warranted.  Id.

Considering Code 5284, his disability has not been 
characterized as moderately severe, thus, a 20 percent rating 
is inapplicable.  Codes 5280 and 5281, even if applicable, 
would not warrant an rating in excess of 10 percent as 10 
percent is the maximum rating available under those codes.  
38 C.F.R. § 4.71a.  The Board notes that in any event, in 
this case, a rating under both Code 5283 and either Code 5280 
or Code 5281 would constitute prohibited pyramiding.  See 
4.14; Esteban, supra.

In making the determination that the veteran's residuals of a 
right great toe injury are no more than 10 percent disabling, 
the Board has specifically considered DeLuca, supra.  
However, Code 5283 is not predicated on loss of range of 
motion; thus, DeLuca does not apply to the veteran's claim 
for an increased evaluation.  See Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

Consideration has been given to the potential application of 
various provisions of 38 C.F.R. Parts 3 and 4 (2001) whether 
or not raised by the veteran, as required by Schafrath, 
supra.  However, the Board finds no basis on which to assign 
a higher disability evaluation in that the veteran manifests 
no separate and distinct symptoms of right great toe 
disability not contemplated in the currently assigned 10 
percent rating permitted under the Schedule.  

In conclusion, this is not a case where the evidence is in 
relative equipoise; rather, the preponderance of the 
competent medical evidence of record reflects that the 
veteran's right great toe disability merits no more than a 10 
percent evaluation.  38 U.S.C. § 5107; Gilbert, supra.  


ORDER

An evaluation in excess of 10 percent for a right great toe 
disability is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

